MEMORANDUM **
Hardeep Singh Bhamra, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s (“IJ”) decision denying his application for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence, see Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir. 2004), and we deny the petition.
The adverse credibility determination is supported by substantial evidence in the record. See Kaur v. Gonzales, 418 F.3d 1061, 1066-67 (9th Cir.2005).
Because Bhamra failed to satisfy the lower standard of proof for asylum, it necessarily follows that he failed to satisfy the more stringent standard for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Because Bhamra’s CAT claim is based on the same evidence that the IJ found was not credible, we deny the CAT claim as well. See id. at 1156-57.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.